Blandford, J.
The rule that a conviction cannot be had on the uncorroborated testimony of an accomplice, applies only to cases of felony. In misdemeanors the complicity of the wituess goes to his credit; ana' in this case the defendant was convicted and sentenced for a misdemeanor. 43 Ga., 197.
(a.) The witness claimed to be an accomplice in this case was suffix ciently corroborated by other testimony.
H. S. West; Crane & Jones, for plaintiff in eoror.
W. S. Erwin, Solicitor General, by Haralson & Loring; C. H. Sut*ton, for the State..
(b.) The wife of an accomplice isa competent witness to testify to any fact in a criminal proceeding not aghinst her husband, if he be not ■on trial, and not affected by such testimony. Code, §3854. >
Judgment affirmed.